DETAILED ACTION
Applicants’ filing of April 27, 2022, in response to the action mailed October 28, 2021, is acknowledged.  It is acknowledged that claims 4-5, 9-10, 12, 14-17, 20, and 28-29 are cancelled, claims 1-2, 6, and 18 have been amended, and no claims have been added.  Claims 1-3, 6-8, 11, 13, 18-19, 21-27, and 30  are pending.  
The elected invention is directed to ‘A recombinant S. cerevisiae cell having 
a first genetic modification that is introduction of a nucleic acid molecule encoding the STL1 glycerol importer of SEQ ID NO:  2 under the control of the ADH1 constitutive glycolytic promoter wherein said importer is a proton symporter 
a second genetic modification that is for reducing the expression of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein (GPD1) encoded by Gene ID 851539 by replacing the gene coding sequence with a heterologous nucleic acid molecule encoding the heterologous GPD2 protein encoded by Gene ID 854095 under control of a GDP1 gene promoter.’ 

Claims 3 and 23-27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-2, 6-8, 11, 13, 18-19, 21-22, and 30, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is May 23, 2017, the filing date of US 62/510,107, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of May 23, 2017 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
Objection to the specification for failing to define the abbreviation ‘STL1’ is withdrawn because applicants have stated on the record that this term means ‘the yeast1 membrane protein that mediates transmembrane glycerol transport, also referred to in the art as the glycerol/H+ -symporter’. 
"::STL1" refers to the overexpression of STL1 at the deleted locus
"imell1::STL1", and "11296W: :STL1" both refer to the overexpression of STL1 but at different loci in the recombinant yeast host cell.
Thus, the expression "imell1: :STL1" refers to the overexpression of STL1 from a heterologous nucleic acid molecule at the locus where the coding sequence of the imel gene (now deleted) used to be1. 
The expression "296W::STL1" refers to the overexpression of STL1 at the locus where the coding sequence of the yrl296w gene (now deleted) used to be.1
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6-8, 11, 13, 18-19, 21-22, and 30 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.

Withdrawn Rejections
 	The rejection of claim 1, because the term ‘STL1’ and the phrase ‘STL1 protein’ render the claims indefinite, is withdrawn because the claim has been amended to recite ‘the glycerol proton symporter activity of a STL1 protein’.  Based thereon, it is assumed the term ‘STL1’ and the phrase ‘STL1 protein’ mean any protein having glycerol proton symporter activity and any possible structure.
Maintained Rejections
Rejection of claims 1-2, 13, and 18-19, because the terms ‘GPD2’ and GPD1’, render the claims indefinite, as explained in the prior action, is maintained.   In support of their request that said rejection be withdrawn, applicants provide the following arguments (p10-11).  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection for reasons given herein and previously made of record. Contrary to the allegations made by the PTO, it is respectfully submitted that the recited GPD1 and GPD2 proteins are known in the art to have similar but distinct biological activities, including for reasons summarized in paragraphs 15-23 of the Declaration of Dr. Stonehouse submitted herewith. Dr. Stonehouse notes that GPD1 and GPD2 are differentially transcriptionally and post-translationally regulated, are compartmentalized into different cellular organelles, and have specific and distinguishable amino acid sequences.
(B) Reply:	Paragraph 15 acknowledges that ‘15. Both NAD-dependent glycerol-3-phosphate dehydrogenase-1 (GPD1) and NAD-dependent glycerol-3-phosphate dehydrogenase-2 (GPD2) are well characterized enzymes that are recognized in the art for their NAD+-dependent glycerol 3-phosphate dehydrogenase activity in eukaryotes, including yeast, fungi, and other organisms. GPD1 and GPD2 share highly similar catalytic domains and catalyze the same reaction.’  Thus, as acknowledged by applicants, the enzymatic activity does not differentiate these two proteins. 
Regarding the proteins being differentially transcriptionally regulated (item 16), as explained in the prior action, it is the non-coding regions of the genes encoding said proteins that are responsible for this difference, not the proteins per se.  In this regard, it is noted that the claims encompass recombinant expression of GPD1 or GPD2, including variants, and are not limited to use of the naturally-occurring promoters of these proteins.
Regarding  GPD1 and GPD2 being differentially post-translationally regulated (item 18), it is noted that item 18 of the declaration states that the activity of both proteins is reduced upon phosphorylation and increased upon dephosphorylation. If applicants wish to define GPD1 as being a substrate of YPKI/YPK2 kinases and GPD2 as being a substrate of SNF1 and CK1, as per item 18, they should state so on the record. 
Regarding compartmentalization (items 17&22), the declaration clearly states that both are found in the cytosol.  If applicants wish to define GPD1 as a protein localized to the peroxisomes and GPD2 as a protein localized to the mitochondria, they should state so on the record. 
Regarding the proteins having specific and distinguishable amino acid sequences (items 19&21) the claims recite no structural limitation and the specification states (p10) that heterologous, non-native proteins with as little as 50% identity to the parent protein are encompassed.  The claims fail to recited any structure(s) of GPD1 and GPD2 that would differentiate the two proteins, as encompassed by the claims. 
(C) Additionally, and significantly, Dr. Stonehouse highlights the fact that as disclosed in the instant application (e.g., Fig. 6, Example II), in genetic complementation assays (items 20&23), GPD1 and GPD2 did not entirely complement one another, thereby providing further supporting evidence that they are distinguishable proteins.
(C) Reply:	If applicants wish to define GPD1 and GPD2 by the specific lack of complete complementation, they should state so on the record and state under what conditions the lack of complementation is observed.  However, it is noted that Valadi et al, 2004 demonstrates in a growth assay that GPD1 can substitute for GPD2 (figure 7). 
In summary of the above arguments, applicants are asserting that the functional differences between naturally occurring GPD1 and GPD2 proteins are: 
GPD1 is a substrate of YPKI/YPK2 kinases but GPD2 is not,
GPD2 is a substrate of SNF1 and CK1 kinases but GPD1 is not,
GPD1 is localized to the peroxisomes but GPD2 is not,
GPD2 is a protein localized to the mitochondria but GPD1 is not, and
under the conditions employed by figure 6 of the specification, GPD1 and GPD2 do not complement one another.

In this regard, it is noted that the claims are not limited to naturally occurring GPD1 and GPD2 proteins.  The claims define both GPD1 and GPD2 as having NAD-dependent glycerol-3-phosphate dehydrogenase activity.  If applicants wish to differentiate the naturally occurring and variant GPD1 and GPD2 proteins encompassed by the claims using the above listed functional differences, they should state so on the record.   
For purposes of examination both of the terms GPD1 and GPD2 are assumed to mean any protein having NAD-dependent glycerol-3-phosphate dehydrogenase activity and any structure.   

 Rejection of claim 18, because the phrase ‘microbial host cell’ within ‘the recombinant microbial host cell’ lacks antecedent basis, is maintained.  Applicants did not comment on this rejection. 
New Rejections
For claim 1, the phrase “one second heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein” renders the claim indefinite.  It is unclear whether said phrase means (i) a second heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein or (ii) a heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein.  The former implies that ‘a first heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein’ was previously recited in the claim; however, the claim fails to so recite.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) a heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 13, 21-22, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Valadi et al, 2004.  Ferreira teaches Saccharomyces host cells having recombinant expression of STL1 (NP_010825.3; P39932) and 
reduced expression of GPD1 (Table 1(FVVY38); figures 3&4 (Stl1p-ZZ, gpd1, GPD2)) or
reduced expression of GPD1 and GPD2 (Table 1(FVVY21); figures 3&4 (Stl1p-ZZ, gpd1, gpd2)).   

Said cells, with reduced GPD1 or reduced GPD1 and GPD2, have enhanced expression of STL1, compared to control cells expressing both GPD1 and GPD2 (Figure 4).  Ferreira does not teach the effect of recombinant expression of GPD1 or GPD2 on said gpd1 deficient cells or gpd1 + gpd2 deficient cells.  However, the use of recombinant expression of a protein to test for rescue/complementation of a genetic protein deficit was well known in the art. For example, Valadi demonstrates that recombinant expression of GPD1 or GPD2 can rescue gpd2 deficient cells (p39678 ¶6; p39683 ¶2; figure 7).  It would have been obvious to a person of ordinary skill in the art to extend the teachings of Ferreira using the strategy of Valadi to recombinantly express GPD1 or GPD2 in the gpd1 deficient cells and the gpd1 + gpd2 deficient cells of Ferreira.  Motivation to do so is provided by the desire to determine if said recombinant expression can rescue/complement gpd1 deficiency.  The expectation of success is high, as the use of recombinant expression of a protein to test for rescue/complementation of a genetic protein deficit was well known in the art and Valadi reduces to practice recombinant expression of GPD1 or GPD2 in gpd2  deficient cells for said purpose. Therefore, claims 1-2, 13, 21-22, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Valadi et al, 2004.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
 In support of their request that the prior rejection of claims  1-2, 10, 13, 21-22, and 30 under 35 U.S.C. 102(a1) as being anticipated by Ferreira et al, 2005 be withdrawn, applicants provide the following arguments, which are relevant to the rejection above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection for reasons given herein and previously made of record. 
As amended herewith, the instant embodiments are directed, inter alia, to a recombinant yeast host cell: a) comprising a first genetic modification for increasing, optionally in glycolytic conditions, the glycerol proton symporter activity of a STL1 protein, compared to a control yeast host cell lacking the first genetic modification; b) comprising a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first native NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the first native GPD protein is GPD1 or GPD2, compared to a control yeast host cell lacking the second genetic modification; and c) expressing at least one second heterologous NAD­dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the second heterologous GPD protein is GPD1 or GPD2.
(B) Reply:	It is acknowledged that claim 1 has been amended as follows.

    PNG
    media_image1.png
    253
    490
    media_image1.png
    Greyscale

(C) Applicant respectfully submits that as amended herewith, the instant claims are readily distinguishable over Ferreira 2005. More specifically, Ferreira 2005 clearly fails, inter alia, to teach a recombinant yeast host cell having the features of subpart c) of instant claim 1, because Ferreira 2005 does not disclose a yeast expressing a second heterologous GPD protein. As indicated in Table 1 of Ferreira 2005, the expression of GPD proteins was inactivated by the introduction of another coding sequence (for example, in strain YSH48 l, the GPD1 gene was inactivated by the introduction of the LEU2 coding sequence). Importantly, the yeast cells of Ferreira 2005 were not modified to express a GPD protein in a heterologous manner. Since subpart c) of instant claim 1 now expressly specifies that a heterologous GPD protein is expressed in the recombinant yeast host cell, it is respectfully submitted that the novelty of the present claims should be recognized.
(C) Reply:	It is acknowledged that Ferreira 2005 does not disclose a yeast expressing a second heterologous GPD protein.  Thus, the instant rejection is made under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Valadi et al, 2004.  As explained above, the use of recombinant expression of a protein to test for rescue/complementation of a genetic protein deficit was well known in the art. Specifically, Valadi demonstrates that recombinant expression of GPD1 or GPD2 can rescue gpd2  deficient cells (p39678 ¶6; p39683 ¶2; figure 7).  
(D) Applicants review the basis for rejection under 35 U.S.C. 103(a), specifically NetMoney IN vs. VeriSign, Inc., 88 USPQ2d 1751 (Fed. Cir. 2008). See M.P.E.P. §2131.
(D) Reply:	Said review is acknowledged.
 
Claims 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005 and Valadi et al, 2004 in view of Peng et al, 2015.  The teachings of the combination of Ferreira and Valadi are described above.   Said combination does not teach Ferreira’s polynucleotide, encoding STL1, linked to a glycolytic promoter.  However, the use of glycolytic promoters was well known in the art.  For example, Peng teaches glycolytic promoters useful for controlling protein expression in S. cerevisiae adapted for producing biofuels.  It would have been obvious to a person of ordinary skill in the art to replace the promoter used by Ferreira to express STL1 with a glycolytic promoter.  Motivation to do so is provided by Ferreira, which teaches the following (p2074¶2; p2072 ¶2). 
Yeast utilizes glucose by fermentation and produces ethanol and small amounts of glycerol. The production of glycerol under fermentative conditions provides the cell with an electron sink that enables it to maintain redox balance (Ansell et al., 1997). 
The glycerol synthesis is accomplished by induction of the genes GPD1 … encoding a glycerol 3-phosphate dehydrogenase (Ansell et al., 1997). 

Thus, reduction in GPD1 activity in cells of Ferreira (gpd1 GPD2; gpd1 gpd2) would result in reduction of glycerol production and inability to maintain redox balance. 
For producing ethanol from glucose in cells having reduced GPD activity, there would be motivation to express the STL1 glycerol symporter in order to maintained redox balance.  However, the Saccharomyces cerevisiae S288C ‘STL1’ protein2 is a glucose-inactivated glycerol symporter whose expression is repressed in the presence of glucose.  This problem would be overcome by putting the expression of the STL1 of Ferreira under the control of a glycolytic promoter.  As a result, when glucose is shunted to production of ethanol by reduction/inactivation of GPD, glycerol levels can be maintained by expression of the STL1 glycerol transporter. The expectation of success is high, as the use of glycolytic promoters for controlling protein expression in S. cerevisiae adapted for producing biofuels was well known in the art. Therefore, claims 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005 and Valadi et al, 2004 in view of Peng et al, 2015.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)). 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005,  Valadi et al, 2004, and Peng et al, 2015 in view of Lu et al, 2007.  The combination of Ferreira, Valadi, and Peng is described above.  Said combination does not teach use of multiple glycolytic promoters for expression of STL1.  However, the use of multiple glycolytic promoters was well known in the art.  It would have been obvious to the skilled artisan to use multiple glycolytic promoters for expression of STL1.  Motivation to do so is derived from the fact that use of multiple promoters enhances protein expression (Lu).  The expectation of success is high as, the use of multiple glycolytic promoters was well known in the art.  Therefore, claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005,  Valadi et al, 2004, and Peng et al, 2015 in view of Lu et al, 2007.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)). 

Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005 and Valadi et al, 2004 in view of Albertyn et al, 1994 The teachings of the combination of Ferreira and Valadi are described above.   Said combination does not teach GDP2 under the control of an osmotic promoter.  However, the use of osmotic promoters was well known in the art.  For example, Albertyn teaches that the promoter of GPD1 is responsive to osmotic stress.  It would have been obvious to a person of ordinary skill in the art to modify the cells of Ferreira (gpd1 GPD2 and gpd1 gpd2 ), which have deletion of GPD1, to put recombinant GPD2 under the control of the GPD1 osmotic promoter.  Motivation to do so is provided by the fact that endogenous GPD2 expression does not respond to osmotic stress and, thus, GPD activity in the cells of Ferreira (gpd1 GPD2 and gpd1 gpd2) would not respond to high salt conditions. The expectation of success is high, as use of the GPD1 osmotic promoter was well known in the art3. Therefore, claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable the combination of Ferreira et al, 2005 and Valadi et al, 2004 in view of Albertyn et al, 1994.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
	
In support of their request that the prior rejection of claims 6-8 and 11 under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Peng et al, 2015, the rejection of claim 11 under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005 and Peng et al, 2015 in view of Lu et al, 2007, and the rejection of claims 18 and 19 under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005  in view of Albertyn et al, 1994 be withdrawn, applicants provide the following arguments, which are relevant to the rejections of said claims set forth above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejections.
(A) Reply:	Said reviews are acknowledged.
RESPONSE TO A.-C.:
(B) Applicant respectfully traverses these grounds of rejection for reasons given herein and previously made of record. As amended herewith, the instant embodiments are directed, inter alia, to a recombinant yeast host cell: a) comprising a first genetic modification for increasing, optionally in glycolytic conditions, the glycerol proton symporter activity of a STL1 protein, compared to a control yeast host cell lacking the first genetic modification; b) comprising a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first native NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the first native GPD protein is GPD1 or GPD2, compared to a control yeast host cell lacking the second genetic modification; and c) expressing at least one second heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the second heterologous GPD protein is GPD1 or GPD2.
(B) Reply:	It is acknowledged that claim 1 has been amended as follows.

    PNG
    media_image1.png
    253
    490
    media_image1.png
    Greyscale

(C) Applicant respectfully submits for reasons given herein (including the discussion under§ 102 above) that Ferreira 2005 clearly fails to teach expressing a heterologous GPD protein. Applicant respectfully submits further that the other cited documents fail to teach or suggest the expression of a heterologous GPD protein in combination with the other recited features, such that even collectively the documents relied upon by the PTO fail to suggest the subject matter encompassed by the presently amended claims. More specifically, the teachings of Peng and Lu merely relate to the characterization of promoters in S. cerevisiae but are silent with respect to the heterologous expression of a GPD protein and would not have supplied a person having ordinary skill in the art with motivation to arrive at the present claims with the requisite reasonable expectation of success, even in view of the other documents cited by the PTO.
(C) Reply:	Replies to applicants’ comments regarding Ferreira are presented above, under the rejection of claims 1-2, 13, 21-22, and 30 under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Valadi et al, 2004
(D) Including for reasons previously made of record (e.g., Applicant's Response submitted on August 17, 2021), the present application for the first time discloses unexpected advantages (e.g., improved ethanol yield and yeast growth rate) provided by the present embodiments, which advantages could not reasonably have been predicted by a skilled person even in view of all of the documents cited by the PTO.
(D) Reply:	The claims say nothing about improved ethanol yield and yeast growth rate.  MPEP 2145 discusses secondary considerations provided by applicants to rebut a rejection under 35 U.S.C. 103(a), including unexpected results.  Therein it is stated that:
“…the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). In re Soni, 54 F.3d 746, 34 USPQ2d 1684 (Fed. Cir. 1995) does not change this analysis. In Soni, the court declined to consider the Office’s argument that the evidence of nonobviousness was not commensurate in scope with the claim because it had not been raised by the examiner Id. 54 F.3d at 751, 34 USPQ2d at 1688.”

The instant claims encompass any yeast cells having enhanced glycerol proton symporter activity of any ‘STL1’ protein having any structure, decreased activity of any native NAD-dependent glycerol-3-phosphate dehydrogenase (GPD1 or GPD2) protein having any structure, and recombinant expression of any NAD-dependent glycerol-3-phosphate dehydrogenase (GPD1 or GPD2) protein having any structure.  Applicants have not provided evidence that the full scope of the recited cells provide unexpected results. 
(E) For instance, nowhere in the cited documents can the PTO point to evidence or reasoning as to why a skilled artisan would reasonably have expected success, from the combination according to the present claims, of decreasing activity of a first GPD protein that is a native GPD ( e.g., subpart b) of claim 1) and also expressing a second GPD protein that is a heterologous GPD (e.g., subpart c) of claim 1).
(E) Reply:	See the rejection of claims 1-2, 13, 21-22, and 30 under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Valadi et al, 2004.  Also see Reply (C) listed above.
(F) Albertyn is completely silent with respect to STL1, much less to any suggestion of increasing STL1 activity. Albertyn merely teaches overexpressing a heterologous GPD protein (e.g., GPD1 on a plasmid) but only in a yeast having native GPD genes (see Tables 1 and 2) and not in a yeast engineered to have decreased native GPD activity. 
Albertyn is silent, however, with respect to yeasts expressing both native and heterologous GPD proteins wherein activity of a first native GPD protein is decreased by a genetic modification, nor would any combination of one or more of the other cited documents with Albertyn have supplied a skilled person with direction or guidance to the presently recited combination with the requisite reasonable expectation of success.
(F) Reply:	As explained above and in the prior action, it is Ferreira that teaches Saccharomyces host cells having recombinant expression of STL1 (NP_010825.3; P39932) and 
reduced expression of GPD1 (Table 1(FVVY38); figures 3&4 (Stl1p-ZZ, god1, GPD2)) or
reduced expression of GPD1 and GPD2 (Table 1(FVVY21); figures 3&4 (Stl1p-ZZ, gpd1, gpd2))   
and that said cells have enhanced expression of STL1 compared to control cells expressing both GPD1 and GPD2 (Figure 4).
See reply (E) above.
(G) As Applicant has previously noted, it is respectfully submitted that the claimed subject matter is unexpectedly advantageous with respect to the cited documents at least in part because the encompassed host cell comprising the recited combination of genetic modifications affords an ability to maintain an ethanol yield during multiple cycles of fermentation as well as reducing the production of glycerol, while at the same time maintaining the growth rate of the recombinant yeast host cells. (See, e.g., Response of August 17, 2021.)
(G) Reply:	See Reply (D) above.
(H) Figure 6 of the present application, for example, compares the characteristics of three strains expressing a heterologous STLI protein (and therefore comprising the first genetic modification for increasing the activity of the STLI protein as recited in subpart a) of claim 1) in the presence of endogenous GPD1 and GPD2 (Ml 0648, lacking the second and third genetic modification), or in the presence of one inactivated GPD protein and one heterologous GPD protein (e.g., having both the second and third genetic modifications per subparts b) and c) of claim 1, Ml0686 having an inactivated GPD2 and a heterologous GPDI, and Ml0682 having an inactivated GPD1 and a heterologous GPD2). As shown in figure 6B, strains Ml 0686 and Ml 0682 maintained their ethanol yield during multiple rounds of successive fermentations, while strain Ml0648 failed to exhibit such behavior. As shown in Figure 6C, strains Ml0686 and Ml0682 produced less glycerol than strain Ml 0648. As shown in Figure 6D, strains Ml0686, Ml0682 and Ml0648 all had a similar growth profile.
(H) Reply:	See Reply (D) above.
(I) Nothing that is taught or suggested by any combination of Ferreira 2005, Peng, Lu, and/or Albertyn even remotely contemplates the presently recited combination of features, much less the surprising advantages that the encompassed embodiments for the first time provide. Applicant therefore respectfully submits that the PTO has not established a prima facie case of obviousness. (See In re Mayne, 104 F.3d 1339, 1341-43 (Fed. Cir. 1997), the PTO has the burden of showing a prima facie case of obviousness). A mere showing that individual features of a claim were independently known to the prior art does not establish that the entire claimed combination is obvious. KSR v. Teleflex, 550 U.S. 398, 82 127 S. Ct. at 1742, USPQ2d 1385, 1396 (2007). The PTO must show that all of the claimed elements were known in the prior art, that a person skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination would have yielded nothing more than predictable results to such a skilled person. KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385. Additionally, the PTO must show that a person having ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed subject matter. M.P.E.P. § 2143.02 (citing In re Merck & Co., Inc., 800 F.2d 1091 (Fed. Cir. 1986)). In the instant case, it is respectfully submitted that the PTO fails to provide evidence or reasoning as to how the skilled person could reasonably have expected successfully to arrive at the present subject matter.
(I) Reply:	Applicants’ assertions are acknowledged.  For replies to specific arguments, see above.
 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1-2, 6-8, 11, 13, 18-19, 21-22, and 30 under 35 U.S.C. 112, first paragraph/enablement, for reasons set forth in the prior actions, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection and submits that from the instant specification disclosure and knowledge in the art, a person skilled in the art would be able to make and use the encompassed subject matter readily and with nothing more than permissible routine experimentation. 
The instant embodiments are directed, inter alia, to a recombinant yeast host cell: a) comprising a first genetic modification for increasing, optionally in glycolytic conditions, the glycerol proton symporter activity of a STL1 protein, compared to a control yeast host cell lacking the first genetic modification; b) comprising a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first native NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the first native GPD protein is GPD1 or GPD2, compared to a control yeast host cell lacking the second genetic modification; and c) expressing at least one second heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the second heterologous GPD protein is GPD1 or GPD2. 
(B) Reply:	Applicants’ assertion is acknowledged.  For replies to specific arguments, see below.
It is acknowledged that amended claim 1 recites the following.

    PNG
    media_image2.png
    246
    485
    media_image2.png
    Greyscale


(C) It is respectfully submitted that from the present specification and an understanding of the art, a skilled person can readily make and use the encompassed embodiments as relate to "STL1", "GPD1", and "GPD2" proteins and nucleic acid molecules encoding them. As set forth in the Declaration of Dr. Stonehouse submitted herewith, STL1 is a well-known and well characterized glycerol proton symporter. 
Dr. Stonehouse' s declaration also describes how a skilled person, from the specification teachings (which include disclosure, e.g., at pages 16-17, of extensive listings of genetic database accession numbers for known amino acid and encoding nucleic acid sequences of multiple STL1 proteins) and knowledge in the art, would readily be able to identify an STL1 protein and to determine whether or not it exhibits STL1 glycerol/proton symporter activity by permissible routine experimentation. 
(C) Reply:	Applicants’ assertions are acknowledged.  
It is acknowledged that the specification (p16-17) lists a series of gene accession numbers asserted to encode STL1 proteins.  The following is noted regarding the first three genes listed there.
Regarding Kfuyveromyces lactis Gene ID: 2896463 (https://www.ncbi.nlm.nih.gov/gene/?term=2896463), NCBI states that the protein encoded by said gene is uncharacterized (‘KLLA0_A03223g uncharacterized protein [Kluyveromyces lactis]’). 
Regarding Ashbya gossypii Gene ID: 4620396 (https://www.ncbi.nlm.nih.gov/gene/?term=4620396), NCBI points to Acc# AAS52059 (https://www.ncbi.nlm.nih.gov/protein/44982829) as the encoded protein.  According to NCBI,  the functional properties of said protein have not been examined. 
Regarding Eremothecium sinecaudum Gene ID: 28724161 (https://www.ncbi.nlm.nih.gov/gene/?term=28724161), NCBI points to Acc# XP_017987889.1 (https://www.ncbi.nlm.nih.gov/protein/XP_017987889.1) as the encoded protein.  According to NCBI,  the functional properties of said protein have not been examined. 
 
Thus, in order to practice the recited invention based on the specification, it appears that the public must test the proteins encoded by the genes listed on pages 16-17 of the specification for glycerol proton symporter activity prior to use.  Moreover, the claims are not limited to the proteins encoded by said genes but, as stated above under 35 USC 112b, encompass any protein having glycerol proton symporter activity and any possible structure.   Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  Clearly the public cannot merely align the proteins encoded by the genes listed on pages 16-17 of the specification to determine the positions within the proteins’ sequences where amino acid alterations can be made with a reasonable expectation of success in obtaining the desired activity/utility as said activity/utility has not been demonstrated for said proteins.  In this regard, the following is further noted.  A BLAST search with SEQ ID NO:  2 retrieved ‘STL1’ proteins having as little as 44% identity (KAF2266525.1), while proteins not annotated as ‘STL1’ or ‘glycerol importer’ had higher identity i.e., a hexose transporter with 52% identity (XP_001262116.1).  Thus, which amino acids in the protein sequence of SEQ ID NO:  2, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function cannot be determined solely by alignment.  Thus, it falls to applicant to provide guidance, for example, directing the public to structure/function studies such a mutagenesis.  Therefore, the public is reduced to first determining if the proteins listed on pages 16-17 of the specification and in the NCBI database actually have the desired glycerol proton symporter activity and second, trial and error testing of mutational analysis of any amino acid position for the effect on said activity. Said determining and testing represents undue experimentation4.  
(D) Similarly with regard to GPD1 and GPD2, Dr. Stonehouse' s declaration states that GPD1 and GPD2 are well known and well characterized NAD-dependent glycerol-3-phosphate dehydrogenases, and that a skilled person would readily be able, from the specification (which includes disclosure, e.g., at pages 18-25, of extensive listings of genetic database accession numbers for known amino acid and encoding nucleic acid sequences of multiple GPD1 and GPD2 proteins) and knowledge in the art, to identify GPD1 and GPD2 proteins and to determine whether they possess NAD-dependent glycerol-3-phosphate dehydrogenase activity, and further how to discern a GPD1 from a GPD2 protein, through no more than permissible routine experimentation. 
(D) Reply:	It is acknowledged that pages 19-20 list a series of genes asserted to encode GPD1 proteins.  Of the first 15 genes, only the proteins encoded by the Saccharomyces and Schizosaccharomyces genes have been demonstrated to have the desired NAD-dependent glycerol-3-phosphate dehydrogenase activity.  Thus, as per the discussion above, the public is reduced to first determining if the proteins listed on pages 16-17 of the specification and in the NCBI database actually have the desired NAD-dependent glycerol-3-phosphate dehydrogenase activity and, second, trial and error testing of mutational analysis of any amino acid position for the effect on said activity. Said determining and testing represents undue experimentation5.  
It is acknowledged that pages 22-25 list a series of genes asserted to encode GPD2 proteins.  Of the first 5 genes, the proteins encoded by the Mouse, Human, Saccharomyces, Rat, and Schizosaccharomyces genes have all been demonstrated to have NAD-dependent glycerol-3-phosphate dehydrogenase activity.  Thus, the list on said pages is likely to contain genes the public may use in the instant invention.   However, BLAST analysis found no significant similarity between the proteins encoded by the Mouse (14571) and Saccharomyces (854095) genes (see below).  Thus, alignment will not provide guidance to the skilled artisan.  Again, the claims are not limited to naturally occurring proteins.  Thus, the public is reduced to trial and error testing of mutational analysis of any amino acid position for the effect on said activity. Said determining and testing represents undue experimentation6.   

    PNG
    media_image3.png
    421
    558
    media_image3.png
    Greyscale

Regarding any structural or functional differences between GPD1 and GPD2, see Reply (C), above.  For purposes of examination both terms, GPD1 and GPD2, have been assumed to mean any protein having NAD-dependent glycerol-3-phosphate dehydrogenase activity and any structure.   

Written Description
Rejection of claims 1-2, 6-8, 11, 13, 18-19, 21-22, and 30 under 35 U.S.C. 112, first paragraph/ written description, for reasons set forth in the prior actions, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection and submits that from the instant specification disclosure, a skilled person would not have reason to doubt that at the time the present application was filed Applicant possessed the subject matter encompassed by the claims. The instant embodiments are directed, inter alia, to a recombinant yeast host cell: a) comprising a first genetic modification for increasing, optionally in glycolytic conditions, the glycerol proton symporter activity of a STL 1 protein, compared to a control yeast host cell lacking the first genetic modification; b) comprising a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first native NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the first native GPD protein is GPD1 or GPD2, compared to a control yeast host cell lacking the second genetic modification; and c) expressing at least one second heterologous NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein, wherein the second heterologous GPD protein is GPD1 or GPD2.
(B) Reply:	Applicants’ assertion is acknowledged.  For replies to specific arguments, see below.
It is acknowledged that amended claim 1 recites the following.

    PNG
    media_image2.png
    246
    485
    media_image2.png
    Greyscale


(C) As noted above, the specification includes disclosure, e.g., at pages 16-25, of extensive listings of genetic database accession numbers for known amino acid and encoding nucleic acid sequences of multiple STL1, GPD1, and GPD2 proteins.
(C) Reply:	See Reply (C)-(D) above under ‘Enablement’ and the discussion of said terms under 35 USC 112b.
(D) Applicant respectfully submits that the term "STL1" is clearly supported in the application as filed and refers to a protein that is recognized in the art for its relevant characteristics. For instance, in the Examples section, the specification discloses various yeast strains expressing a STL1 from S. cerevisiae (e.g., in Table 1, strains M7768, M7769, M7772, M8397, Ml 0753, and Ml0761; in Table 2, strains M7772, M8397, Ml 0648, Ml 0682, Ml 0686, Ml 0715, Ml 0716, Ml 0753, and Ml0761; in Table 3, strain Ml0682). The specification also expressly discloses numerous additional species within the genus of STL1 proteins, for example, in the paragraph bridging pages 16 and 17 of the published PCT application.
Applicant also respectfully submits that the terms "GPD1" and "GPD2" are clearly supported in the application as filed and refer to known proteins that are recognized in the art for their relevant characteristics. In the Examples section, for instance, the specification discloses various yeast strains in which the expression of a native GPD protein is decreased and a heterologous GPD protein can be expressed (e.g., in Table 2, strains M8190, M8262, Ml 0682, Ml 0686, Ml 0715, and Ml0716; in Table 3, strain Ml0682). The specification also expressly discloses numerous additional species within the genus of GPD1 proteins (e.g., in the paragraph spanning pages 18 to 21 of the published PCT application) and numerous additional species within the genus of GPD2 proteins ( e.g., in the paragraph spanning pages 22 to 25 of the published PCT application).
(D) Reply:	See Reply (C)-(D) above under ‘Enablement’ and the discussion of said terms under 35 USC 112b.
(E) Furthermore, the PTO is referred to the Declaration of Dr. Stonehouse submitted herewith, which describes how STL1, GPD1, and GPD2 proteins are all well known to persons familiar with the art, who are aware of relevant identifying characteristics that these proteins possess. Applicant respectfully submits that specification support for generic claims related to biological subject matter depends on a variety of factors, including "existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue, and other considerations appropriate to the subject matter." (see Capon v. Eshhar, 418 F.3d 1349, 1359, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)). In particular, the explicit disclosures provided in the instant specification, including structural information for a large number of STL1, GPD1, and GPD2 proteins (e.g., at pages 16-25, as noted above) as well as structural and functional characteristics of exemplary first and second genetic modifications, combined with the advanced understanding in the art of these metabolic pathways, provide sufficient identifying characteristics of the encompassed genetic modifications when, inter alia, the disclosed structural properties, functional characteristics, and 
structure/function correlation are properly considered.
(E) Reply:	See Reply (C)-(D) above under ‘Enablement’ and the discussion of said terms under 35 USC 112b.
(F) Including for reasons given above and previously made of record, it is submitted that persons skilled in the art accept that STL1, GPD1 and GPD2 are well known and commonly recognized genes. The present specification also provides additional guidance to the skilled person with regard to the various encompassed embodiments. Disclosure with respect to embodiments of STL1 is provided, for instance, on page 16, line 11 through page 17, line 23 of the PCT application upon which the present U.S. national stage application is based. 
Disclosure with respect to embodiments of GPD1 is provided, for example, on page 18, line 24 through page 21 line 20 of the PCT application. Guidance with respect to embodiments of GPD2 is provided, for example, on page 22 line 18 through page 25, line 17 of the PCT application.
(F) Reply:	It is acknowledged that WO2018/215956 (p16 ¶3-4) discusses the functional properties of STL1 and provides accession numbers for genes asserted to encode such proteins.  Said list of accession numbers appears to be identical to the list in the instant specification (16-17).  See Reply (C) above under ‘Enablement’ and the discussion of said term under 35 USC 112b.
It is acknowledged that WO2018/215956 (p17-25) discusses the functional properties of GPD1 and GPD2 and provides accession numbers for genes asserted to encode such proteins.  Said lists of accession numbers appears to be identical to the list in the instant specification (18-25). See Reply (D) above under ‘Enablement’ and the discussion of said terms under 35 USC 112b.
	As explained above, for purposes of examination, it is assumed that the term ‘STL1’ means , the term GPD1 means, and the term GPD2 means .  As explained above and in the prior action, the instant application does not describe the genus of any yeast cells having modifications of the full scope of said proteins such that the skilled artisan would have recognized possession at the time of filing.

Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Naturally occurring in yeast.
        2 NCBI ‘STL1’ encoded by ID 852149 (YDR536W), which cites Ferreira et al, 2007.  See discussion above under 35 USC 112b.
        3 See the Google Scholar search provided with the prior action.
        4 While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
        
        5 While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
        
        6 While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.